

Exhibit 10.1






























August 18, 2016


Wells Fargo Bank, N.A.
Homebuilder Corporate Banking
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Elena Bennett

Re:
M/I Homes, Inc.

$5.0 Million Letter of Credit Facility; Loan WB16900


This letter is in reference to certain letters of credit issued by Wells Fargo
Bank, National Association (the “Bank”) to third parties at the request of M/I
Homes, Inc. (the “Applicant”) from time to time (including all extensions and
increases thereof, the “Letters of Credit”) pursuant to that certain Continuing
Letter of Credit Agreement dated June 4, 2010 in favor of the Bank (as amended,
restated or modified from time to time, the “LOC Agreement”). The Bank and the
Applicant are also parties to that certain Security Agreement dated June 4, 2010
(as amended, restated or modified from time to time, the “Security Agreement”)
pursuant to which the Applicant deposited into an account at the Bank certain
cash collateral to secure the Applicant’s obligations with respect to the
Letters of Credit and the LOC Agreement. Capitalized terms used but not
otherwise defined herein shall have the respective meanings given such terms in
the LOC Agreement.
This letter confirms our agreement to terminate the LOC Agreement effective
September 1, 2016 (the “Termination Date”), and acknowledges that on such
Termination Date there are no Letters of Credit remaining outstanding pursuant
to the LOC Agreement.




--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.
August 18, 2016
Page 2














Sincerely,


M/I Homes, Inc.






                                            
Name:    Kevin C. Hake
Title:    Senior Vice President and Treasurer    








Acknowledged and Agreed:


Wells Fargo Bank, N.A.






                        
Name: Elena Bennett
Title: Senior Vice President






